            Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 1 of 19




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 ROBIN ODACH
                                                     CASE NO.:
                               Plaintiff,

                 -against-

 AERPIO PHARMACEUTICALS, INC.,
 JOSEPH GARDNER, STEVEN PRELACK,
 CALEY CASTELEIN, CHERYL COHEN,
 ANUPAM DALAL, and PRAVIN DUGEL

                               Defendants.


    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff Robin Odach (“Plaintiff”), on behalf of herself, by and through his attorneys,

alleges the following upon information and belief, including investigation of counsel and review

of publicly-available information, except as to those allegations pertaining to Plaintiff, which are

alleged upon personal knowledge:

                                  NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against Aerpio Pharmaceuticals, Inc.,

(“Aerpio” or the “Company”) and the members of the Company’s board of directors (collectively

referred to as the “Board” or the “Individual Defendants” and, together with Aerpio, the

“Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and

Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in

connection with the proposed merger of Aadi Bioscience, Inc. (“Aadi”), a privately-held

biopharmaceutical company, with Aerpio.

       2.       On May 16, 2021, Aerpio and entered into an Agreement and Plan of Merger (the

                                                 1
            Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 2 of 19




“Merger Agreement”), providing for Aerpio’s acquisition of Aadi, pursuant to a merger between

Aerpio and Aadi, through Aerpio’s wholly owned subsidiaries Aspen Merger Subsidiary, Inc.

(“Merger Sub”). Pursuant to the Merger Agreement, Aerpio and Aadi will combine through a

merger of Merger Sub with and into Aadi with Aadi as the surviving corporation as a wholly

owned subsidiary of Aerpio (“Proposed Transaction”). In connection with the merger, Aerpio will

change its name to “Aadi Bioscience, Inc.”

       3.       Pursuant to the terms of the Merger Agreement, Aadi stockholders will receive

approximately 5.5096 of Aerpio common stock for each share of Aadi common stock they

currently own, without consideration of a proposed reverse stock split, as adjusteddue to

subsequent financing transactions (“Merger Consideration”). Immediately following the Proposed

Transaction, Aadi’s former stockholders are expected to own approximately 66.8% of the

combined company, on a fully-diluted basis, and Aerpio’s stockholders will own approximately

33.2% of the combined company.

       4.       On June 21, May 27, 2021, in order to convince Aerpio’s public common

stockholders to vote in favor of the Proposed Transaction, Defendants, together with Aadi took a

step forward and authorized the filing of a materially incomplete and misleading Preliminary Proxy

Statement on Form 14A (the “Proxy”) with the SEC, in violation of Sections 14(a) and 20(a) of

the Exchange Act.

       5.       In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) financial projections for Aadi prepared by Aerpio management; and (ii) the key

inputs for the financial analyses performed by Ladenburg Thalmann & Co. Inc. (“Ladenburg”),

and to support their fairness opinions.

       6.       The Proposed Transaction is expected to close early in the third quarter of 2021 and



                                                 2
            Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 3 of 19




the special meeting of the Company’s stockholders to vote on the Proposed Transaction can be

scheduled at any time. It is therefore imperative that the material information that has been omitted

from the Proxy is disclosed prior to the special meeting of Aerpio stockholders so Plaintiff can

properly exercise her corporate voting rights.

       7.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Plaintiff and

Aerpio’s public common stockholders sufficiently in advance of the special meeting of the

Company’s stockholders or, in the event the Proposed Transaction is consummated, to recover

damages resulting from the Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       8.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       9.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has



                                                  3
          Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 4 of 19




minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       10.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003)

(collecting cases). Indeed, Aerpio’s common stock is listed and traded on the Nasdaq Capital

Market (“NASDAQ”), which is also headquartered in this District.

                                             PARTIES

       11.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

holder of Aerpio common stock.

       12.     Defendant Aerpio is a Delaware corporation that maintains its principal place of

business at 9987 Carver Road, Cincinnati, OH. Aerpio’s common shares are traded on the

NASDAQ under the ticker symbol “ARPO.”

       13.     Individual Defendant Joseph Gardner, is the President and founder of the Company

and has been a Director of Aerpio since 2011.

       14.     Individual Defendant Steven Prelack has been a Director of Aerpio since 2017.

       15.     Individual Defendant Caley Castelein, has been a Director of Aerpio since 2017.

       16.     Individual Defendant Cheryl Cohen has been a Director of Aerpio since 2018.

       17.     Individual Defendant Anupam Dalal, has been a Director of Aerpio since 2011.

       18.     Individual Defendant Pravin Dugel has been a Director of Aerpio since 2017.

       19.     The defendants identified in paragraphs 13 through 18 are collectively referred to

herein as the “Individual Defendants” or the “Board.” The Individual Defendants together with

Aerpio, are referred to herein as the “Defendants.”



                                                  4
         Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 5 of 19




                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        20.    Aerpio is a biopharmaceutical company focused on developing compounds that

activate Tie2 to treat ocular diseases and diabetic complications. In March 2019, the Company

announced top line results of the Phase 2b (“TIME-2b”) clinical trial of AKB-9778 for the

treatment of non-proliferative diabetic retinopathy (“NPDR”), a disease characterized by

progressive compromise of blood vessels in the back of the eye. While the Company initially

believed AKB-9778 had the potential to slow down or possibly reverse retinal vascular changes

caused by diabetes, the subcutaneous administration of AKB-9778 twice daily did not meet the

study’s primary endpoint of increasing the percentage of patients with an improvement of two or

more steps in diabetic retinopathy severity score (“DRSS”), in the study eye, compared to

placebo. The TIME-2b study, however, supported the reduction of intraocular pressure (“IOP”)

seen with subcutaneous AKB-9778 in the previous TIME-2 study. Importantly, IOP is the only

identified modifiable risk factor for prevention of vision loss in patients with open angle

glaucoma (“OAG”) and ocular hypertension (“OHT”).            Based on these findings, Aerpio

developed a topical ocular formulation of AKB-9778 and observed in preclinical studies

activation of Tie2 in Schlemm’s canal, IOP reduction via enhanced outflow facility and favorable

tolerability. In two consecutive trials, TIME-2 and TIME-2b, subcutaneous AKB-9778 showed

reduction in Urine Albumin-Creatinine Ratio (“UACR”), a measure of progression of diabetic

kidney disease. In a post-hoc analysis of the earlier TIME-2 clinical trial, there was a 21%

reduction (geometric mean) in UACR from baseline in the AKB-9778 treatment arms, but an

overall increase in UACR in the placebo arm. The prospective UACR analyses from the recently

completed TIME-2b trial largely replicated the results from the previous trial and reinforced the



                                                5
          Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 6 of 19




potential beneficial effects of Tie2 activation in diabetic kidney disease. The Company believes

that systemic treatment with AKB-9778 could have the potential to change the treatment

paradigm for diabetics in the future and potentially address a major societal problem by lowering

the cost of care associated generally with diabetes.

        21.    Aadi is a clinical stage biopharmaceutical company developing precision therapies

for genetically-defined cancers. Aadi’s primary goal is to bring transformational outcomes to

cancer patients with mTOR pathway driver alterations where other mTOR inhibitors have not or

cannot be effectively exploited due to problems of pharmacology, effective drug delivery, safety,

or effective targeting to the disease site. Aadi’s product FYARROTM (sirolimus albumin-bound

nanoparticles for injectable suspension; nab-sirolimus; ABI-009) is an mTOR inhibitor bound to

human albumin that has demonstrated significantly higher tumor accumulation, mTOR target

suppression, and superior efficacy over other mTOR inhibitors in preclinical models.3 Aadi’s

initial focus is on treating patients with alterations in TSC1 or TSC2 genes, tumor suppressors

that when inactivated, may be drivers in many different cancer types. Aadi’s registration trial in

advanced malignant PEComa (the AMPECT trial) of FYARRO demonstrated meaningful

clinical efficacy in malignant PEComa4, a type of cancer with the highest known mutation rate

of TSC1 or TSC2 genes. Based on the AMPECT trial, emerging data for FYARRO in other solid

tumors with TSC1 or TSC2 mutations, and following discussions with the FDA, Aadi plans to

initiate a tumor-agnostic registrational trial in cancers harboring TSC1 or TSC2 inactivating

alterations by the end of 2021. Aadi also has ongoing studies to evaluate dosing of FYARRO in

combination regimens. More information is available on the Aadi website at www.aadibio.com.

Aadi has submitted an abstract1 to the ASCO 2021 meeting.

       22.     On May 16, 2021, Aerpio’s Board caused the Company to enter into the Merger



                                                 6
          Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 7 of 19




Agreement with Aadi. Pursuant to the terms of the Merger Agreement, Aadi stockholders will

receive approximately 5.5096 of Aerpio common stock for each share of Aadi common stock they

currently own, without consideration of a proposed reverse stock split, as adjusted due to

subsequent financing transactions.

       23.           On May 17, 2021 Defendants issued a press release announcing the Proposed

Transaction, which stated in relevant part:


        Aerpio Pharmaceuticals and Aadi Bioscience Enter into a Definitive Merger
                                         Agreement
           • Transaction to create Nasdaq-listed company focused on advancing Aadi
                Bioscience’s late-stage pipeline for genetically-defined cancers with
                                alterations in mTOR pathway genes

             •       Concurrent $155 million PIPE financing is backed by leading life science
                      investors led by Acuta Capital Partners and KVP Capital and including
                      Avoro Capital Advisors; Avoro Ventures; Venrock Healthcare Capital
                     Partners; BVF Partners, L.P.; Vivo Capital; Alta Bioequities, L.P.; Rock
                     Springs Capital; RTW Investments, LP; Acorn Bioventures; and Serrado
                                                   Capital LLC

                     •    Combined company cash at closing will fund operations into 2024

                     •   Rolling NDA submission to the FDA for FYARROTM in advanced
                         malignant perivascular epithelioid sarcoma (PEComa) expected to be
                                               completed in mid-2021

                 •     FYARROTM preliminary data in patients with solid tumors harboring
                     inactivating alterations in the mTOR pathway genes TSC1 and TSC2 to be
                                               presented at ASCO 20211

             •       FYARROTM tumor-agnostic registrational trial in solid tumors harboring
                       inactivating alterations in the mTOR pathway genes TSC1 and TSC2
                                     expected to be initiated by the end of 2021

       CINCINNATI, Ohio and PACIFIC PALISADES, California, May 17, 2021 –
       Aerpio Pharmaceuticals, Inc. (“Aerpio”) (Nasdaq: ARPO), a biopharmaceutical
       company focused on developing compounds that activate Tie2, and Aadi
       Bioscience, Inc. (“Aadi”), a privately-held biopharmaceutical company focusing
       on precision therapies for genetically-defined cancers with alterations in mTOR
       pathway genes, announced their entry into a definitive merger agreement.

                                                     7
  Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 8 of 19




Following the proposed merger, Aerpio will change its name to “Aadi Bioscience,
Inc.” and the combined public company will focus on advancing Aadi’s lead
product candidate, FYARROTM (sirolimus albumin-bound nanoparticles for
injectable suspension; nab-sirolimus; ABI-009).

In support of the merger, Aerpio has entered into subscription agreements to raise
$155 million in a Private Investment in Public Equity (PIPE) financing led by Acuta
Capital Partners and KVP Capital and including Avoro Capital Advisors; Avoro
Ventures; Venrock Healthcare Capital Partners; BVF Partners, L.P.; Vivo Capital;
Alta Bioequities, L.P.; Rock Springs Capital; RTW Investments, LP; Acorn
Bioventures; and Serrado Capital LLC as well as other undisclosed institutional
investors.

The PIPE financing is expected to be consummated concurrently with the closing
of the merger. Proceeds from the PIPE financing are intended to be used for
commercialization of FYARRO in advanced malignant PEComa and a planned
tumor-agnostic registrational trial in solid tumors harboring inactivating alterations
in the mTOR pathway genes TSC1 and TSC2 expected to be initiated by the end of
2021. Aadi’s first indication, advanced malignant PEComa, is an ultra-rare sarcoma
enriched in TSC1 and TSC2 alterations. Aadi has received Orphan designation,
Fast Track designation and Breakthrough Therapy designation from the FDA for
FYARRO for the treatment of patients with advanced malignant PEComa.
Together with the cash expected from both companies at closing, the net proceeds
of the PIPE financing are expected to fund the company into 2024, enabling
potential approval and commercial launch in PEComa as well as completion of a
registrational trial in tumors harboring TSC1 or TSC2 inactivating alterations.

Caley Castelein, a board member of Aerpio and the proposed chairman of the
combined company stated, “Aerpio’s board of directors diligently undertook a
comprehensive strategic review and has concluded that the proposed transaction
with Aadi is in the best interest of our shareholders. We believe Aadi’s late-stage
development program may offer significant medical benefit to PEComa patients
and important potential for patients with tumors harboring TSC1 or TSC2
inactivating alterations.”

Dr. Neil Desai, founder and chief executive officer of Aadi, added, “FYARRO met
its safety and efficacy endpoints in our study in patients with advanced malignant
PEComa2 and this finding supports our approach of targeting mTOR pathway
altered cancers with FYARRO. We are excited about the next chapter of growth for
Aadi, thankful for the support of our investors, and are energized to continue to
develop important new treatment options for our patients.”

Anupam Dalal, chief investment officer of Acuta Capital Partners stated, “Together
with a group of renowned institutional investors, we are excited to partner with
Aadi as it advances FYARRO and strives to unlock the potential of mTOR as a
therapeutic target.”


                                          8
  Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 9 of 19




Upon closing of the transaction, the combined company will be led by Aadi’s chief
executive officer, Neil Desai, and headquartered in Los Angeles, California. Aadi’s
board members Neil Desai and Richard Maroun; Aadi’s board observer Karin
Hehenberger; and current Aerpio board members Anupam Dalal and Caley
Castelein will be members of the board of directors of the combined company. In
addition, Behzad Aghazadeh, managing partner of Avoro Capital Advisors and
Avoro Ventures, will also join the board of the combined company upon the closing
of the transaction.

About the Proposed Transaction

Under the terms of the merger agreement, shareholders of Aadi will receive shares
of newly issued Aerpio common stock. On a pro forma basis, shareholders of Aadi
will own approximately 66.8% and shareholders of Aerpio will own approximately
33.2% of the combined company upon the closing of the merger, prior to the
additional PIPE financing transaction. Following the closing of the concurrent PIPE
financing, Aerpio shareholders will own approximately 14.7% of the combined
company. The actual allocation is subject to adjustment based on Aerpio’s cash
balance at the time of closing.

The terms of the merger agreement contemplate that a non-transferable contingent
value right (a “CVR”) will be distributed to Aerpio shareholders as of immediately
prior to the effective time of the merger, entitling CVR holders to receive net
proceeds received by Aerpio, if any, associated with Aerpio’s legacy assets. The
terms and conditions of the CVRs will be pursuant to a CVR Agreement Aerpio
will enter into prior to the closing of the merger (the “CVR Agreement”).

The merger agreement has been approved by the boards of directors of both
companies. The transaction is expected to close in the third quarter of 2021, subject
to approval by Aerpio’s shareholders, the completion of the PIPE financing, and
customary closing conditions. The PIPE financing is expected to close concurrently
with, and is conditioned upon, the closing of the merger.

Additional information about the transaction will be provided in a Current Report
on Form 8-K that will be filed by Aerpio with the Securities and Exchange
Commission (“SEC”) and will be available at www.sec.gov.

Ladenburg Thalmann & Co. Inc. is acting as financial advisor to Aerpio for the
transaction and Goodwin Procter LLP is serving as its legal counsel. Perella
Weinberg Partners LP and Piper Sandler & Co. are acting as financial advisors to
Aadi for the transaction and Wilson Sonsini Goodrich & Rosati, P.C. is serving as
legal counsel to Aadi. Jefferies LLC; Cowen and Company, LLC; and Piper Sandler
& Co. are acting as placement agents for the PIPE financing.

                                       * * *


                                         9
         Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 10 of 19




I.     The Proxy Omits Material Information

       24.       On June 21, 2021, Defendants filed a materially incomplete and misleading

Proxy with the SEC. The special meeting of Aerpio stockholders to vote on the Proposed

Transaction is forthcoming. The Individual Defendants were obligated to carefully review the

Proxy before it was filed with the SEC and disseminated to the Company’s shareholders to ensure

that it did not contain any material misrepresentations or omissions. However, the Proxy

misrepresents or omits material information that is necessary for the Company’s shareholders to

make an informed voting decision in connection with the Proposed Transaction.

       A.        Materially Misleading Statements and Omissions Regarding Aerpio and Aadi’s
                 Financial Projections

       25.       The Proxy fails to provide material information concerning financial projections

by and unaudited financial projections for Aadi prepared by Aerpio management (“Aadi

Projections”) which were relied upon by the Board in recommending the Proposed Transaction,

as well as Ladenburg in its financial analysis to issue its fairness opinion. The Proxy discloses

these management-prepared Aadi Projections which are materially misleading. Proxy 120. These

non-public financial projections were provided to the Board to support its recommendation of the

Proposed Transactions, and to Ladenburg in rendering its fairness opinions with respect to the

Proposed Transaction. Accordingly, the Proxy should have, but fails to provide, certain

information in the projections that Aerpio management provided to the Board and the financial

advisors. Proxy 118-120.

       26.       For example, the Proxy states that the PEComa Revenues assumed initial 10.0%

penetration in 2022 to maximum market penetration of 85.0% in 2031 and assumes a total patient

population of 100 patients. Similarly the TSCI/TSC2 Revenues assumed to have an initial



                                               10
         Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 11 of 19




penetration rate of 1.7% in 2021, which rises to a maximum rate of 83.1% by 2035 with a

maximum year-over-year patient population increase of 1.4%. Also assumes a price increase of

approximately 4% year-over-year in the U.S. market with a 15% net discount. Lastly, the Risk

Adjusted Unlevered Free Cash Flow suffers from a similar problem because the metric was

adjusted downward to account for the probability of success given the probability of success for

PE Coma (90%) and TSC1 / TSC2 (63.6%), which was determined by analyzing the “Estimation

of clinical trial success rates and related parameters” white paper published in 2018. However,

the Proxy does not provide the basis for these assumptions and discounts to the metrics.

       27.       Investors are concerned, perhaps above all else, with the projections and cash

flows of the companies in which they invest. Under sound corporate finance theory, the market

value of a company should be premised on the expected unlevered free cash flows of the

corporation. Accordingly, the question that the Company’s shareholders need to answer in

determining whether to vote in favor of the Proposed Transaction is clear: Is the Merger

Consideration fair to Aerpio stockholders given Aadi’s projected cash flows? Without the line

items underlying Aadi’s unlevered free cash flows Aerpio stockholders will not be able to

properly assess this critical question and evaluate the fairness of the Merger Consideration.

       28.       For this reason, Courts have recognized that “projections … are probably among

the most highly-prized disclosures by investors. Investors can come up with their own estimates

of discount rates or [] market multiples. What they cannot hope to do is replicate management’s

inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d

171, 201-203 (Del. Ch. 2007).

       29.       If a Proxy discloses financial projections and valuation information, such

projections must be complete and accurate. The question here is not the duty to speak, but liability



                                                 11
         Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 12 of 19




for not having spoken enough. With regard to future events, uncertain figures, and other so-

called soft information, a company may choose silence or speech elaborated by the factual basis

as then known—but it may not choose half-truths. See Campbell v. Transgenomic, Inc., 916 F.3d

1121, 1124-1125 (8th Cir. 2019) (noting that “half-truths” are actionable misrepresentations under

securities laws and collecting cases). Accordingly, Defendants have disclosed some of the

information related to the projections relied upon by Ladenburg, but have omitted crucial line

items and reconciliations. Thus, Defendants’ omission renders the projections disclosed on pages

196-197 of the Proxy misleading.

       B.        Materially Incomplete and Misleading Disclosures Concerning the Financial
                 Analyses

       30.       With respect to Ladenburg’s Discounted Cash Flow Analysis, the Proxy fails to

disclose: (i) the line items used to calculate Aadi’s unlevered free cash flows; (ii) the inputs and

assumptions used to calculate the adjustment to the Aadi revenue assumptions in the years 2024

to 2035 by 90% for PEComaand 63.5% for TSC1/TSC2; (iii) the inputs and assumptions

underlying the discount rates ranging from 12.9% to 16.9%; and (iv) the inputs and assumptions

used to determine Aadi would have no terminal value in 2035. Proxy, 128-129.

       31.       These key inputs to Ladenburg’s analysis renders the summary of Ladenburg’s

Discounted Cash Flow Analysis incomplete and misleading. As one highly-respected law

professor explained regarding these crucial inputs, in a discounted cash flow analysis a banker

takes management’s forecasts, and then makes several key choices “each of which can

significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L.

Rev. 1557, 1576 (2006). Such choices include “the appropriate discount rate, and the terminal

value…” Id. As Professor Davidoff explains:




                                                 12
         Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 13 of 19




              There is substantial leeway to determine each of these, and any change
              can markedly affect the discounted cash flow value. For example, a
              change in the discount rate by one percent on a stream of cash flows in
              the billions of dollars can change the discounted cash flow value by tens
              if not hundreds of millions of dollars….This issue arises not only with a
              discounted cash flow analysis, but with each of the other valuation
              techniques. This dazzling variability makes it difficult to rely, compare,
              or analyze the valuations underlying a fairness opinion unless full
              disclosure is made of the various inputs in the valuation process, the
              weight assigned for each, and the rationale underlying these choices.
              The substantial discretion and lack of guidelines and standards also
              makes the process vulnerable to manipulation to arrive at the “right”
              answer for fairness. This raises a further dilemma in light of the
              conflicted nature of the investment banks who often provide these
              opinions.

Id. at 1577-78 (emphasis added). Without the above-mentioned information, Aerpio’s

shareholders cannot evaluate for themselves the reliability of Ladenburg’s Discounted Cash

Flow Analysis – Aerpio and Discounted Cash Flow Analysis -- Aadi, make a meaningful

determination of whether the implied equity value ranges reflect the true value of the Company

or was the result of an unreasonable judgment by Ladenburg, and make an informed decision

regarding whether to vote in favor of the Proposed Transaction.

        32.      With respect to Ladenburg’s Analysis of Selected Initial Public Offering

Transactions the Proxy fails to disclose Ladenburg’s estimates of the pre-money equity value

plus indebtedness, liquidation value of preferred stock and non-controlling interest, minus cash

and cash equivalents at the time of its IPO for each of the companies observed by Ladenburg to

determine the total enterprise value for each IPO. Proxy, 124-125

        33.      With respect to Ladenburg’s Analysis of Selected Publicly Traded Companies,

the Proxy fails to disclose the individual multiples and metrics for the companies observed by

Ladenburg. Proxy, 125-127.




                                               13
           Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 14 of 19




          34.   With respect to Ladenburg’s Analysis of Selected Precedent M&A Transactions the

Proxy fails to disclose: (i) the dates on which each of the selected transactions observed closed;

and (ii) the inputs and assumptions used to determine the enterprise value for the transactions

observed. Proxy, 127-128.

          C.    Materially Incomplete and Misleading Disclosures Concerning the Financial
                Analyses

          35.   The Proxy states that the Aerpio Board also directed Aerpio management to work

with the second financial advisor to explore opportunities for transactions involving the Company

Assets. Proxy, 106. However, no information about the “second financial advisor” is disclosed,

including its identity, terms of compensation (if any) or a fair summary of any analyses performed

by them. Similarly, the Proxy does not disclose the reasons the Aerpio Board terminated the

engagement of the “second financial advisor” on April 14, 2021.

          36.   In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the upcoming shareholder vote concerning the

Proposed Transaction, Plaintiff will be unable to make an informed decision regarding whether

to vote their shares in favor of the Proposed Transaction, and they are thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                             COUNT I

Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a


                                                 14
         Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 15 of 19




national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       39.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that Proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       40.     The omission of information from a Proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

       41.     Defendants have issued the Proxy with the intention of soliciting the Company’s

common stockholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding, amongst other things: (i) Aerpio management’s financial projections for Aadi prepared

by management of the two companies; and (ii) the key inputs for the financial analyses performed

by Ladenburg in support of its fairness opinion.

       42.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were



                                                  15
           Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 16 of 19




misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such information

to the Company’s common stockholders although they could have done so without extraordinary

effort.

          43.   The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that the Board and Aerpio’s management all

reviewed and assessed financial projections for Aerpio and Aadi, and further states that the Board

considered the fairness opinion provided by Ladenburg and the assumptions made and matters

considered in connection therewith, which included financial projections for Aerpio and Aadi. The

Individual Defendants knew or were negligent in not knowing that the material information

identified above has been omitted from the Proxy, rendering the sections of the Proxy identified

above to be materially incomplete and misleading. Indeed, the Individual Defendants were

required to be particularly attentive to the procedures followed in preparing the Proxy and review

it carefully before it was disseminated, to corroborate that there are no material misstatements or

omissions.

          44.   The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a Proxy by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. The Individual

Defendants were negligent in choosing to omit material information from the Proxy or failing to

notice the material omissions in the Proxy upon reviewing it, which they were required to do

carefully as the Company’s directors. Indeed, the Individual Defendants were intricately involved



                                                16
           Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 17 of 19




in the process leading up to the signing of the Merger Agreement and preparation and review of

the Company’s financial projections.

          45.   Aerpio is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

          46.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of her right to cast an informed vote if such misrepresentations and omissions are

not corrected prior to the special meeting of the Company’s stockholders. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          47.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          48.   The Individual Defendants acted as controlling persons of Aerpio within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Aerpio, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          49.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or



                                                 17
         Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 18 of 19




shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       50.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.           The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       51.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       52.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       53.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       54.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.



                                                 18
           Case 1:21-cv-05802-JPC Document 1 Filed 07/06/21 Page 19 of 19




                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment and relief as follows:

          A.      Preliminarily and/or permanently enjoining Defendants and their counsel, agents,

employees, and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy;

          B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.      Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.      Granting such other and further equitable relief as this Court may deem just and

proper.

                                            JURY DEMAND

          Plaintiff demands a trial by jury on all issues so triable.

 Dated: July 6, 2021                                     MONTEVERDE & ASSOCIATES PC
                                                          /s/ Juan E. Monteverde
                                                         Juan E. Monteverde (JM-8169)
                                                         The Empire State Building
                                                         350 Fifth Avenue, Suite 4405
                                                         New York, NY 10118
                                                         Tel: (212) 971-1341
                                                         Fax: (212) 202-7880
                                                         Email: jmonteverde@monteverdelaw.com

                                                         Attorneys for Plaintiff




                                                    19
